A DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prosecution Reopened
In view of the appeal brief filed on Oct. 28, 2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779                                                                                                                                                                                                        
Status of Claims
Claims 47-48, 50, 54-57, 59, 61-62, 64, 66-67, 69, and 71 are pending in the application.
Claims 47-48, 50, 54-57, 59, 61-62, 64, 66-67, 69, and 71 have an effective filing date of Mar. 15, 2013 because the claims are supported by the provisional 61/798,333 (filed 03/15/2013), but not the provisional 61/616,943 (filed 3/28/2012).  The present application continues to be examined under the pre-AIA  first to invent provisions because applications filed before Mar. 16, 2013 are being examined under the pre-AIA  first to invent provisions.
The following claim limitations are not supported by the provisional 61/616,943.
Claim 47.  A composition, comprising:
m(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater than or equal to 65% and less than 75% . . . .

Claim 56.  A method . . . comprising . . . 
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75% . . . .


Claim 61.  A method . . . comprising . . .
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less that 75% . . . .

Claim 66.  A method . . . comprising . . . 
the step of forming a mixture comprising mixing polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75% . . . .


Response to Arguments
Applicant's arguments in the Appeal Brief filed Oct. 28, 2020 have been fully considered.  However, new grounds of rejection are set forth below.  The new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

New Rejections / Objections 
Claim Objections
Claims 56, 57, 59, 61-62, 64, 69, and 71 are objected to because of the following.  Appropriate correction is required.
A).	Claim 56 recites “the uncharged guar” without the necessary antecedent basis.  It is unclear how “the uncharged guar” is related to the previously recited “non-charged guar.”  The suggestion is to choose one term and use it consistently throughout the claim and its dependent claims.
B).	Claim 61, line 4, recites “less that 75%,” and should recite “less than 75%.”
C).	Claim 61 recites, “A method . . . turbid water . . . comprising . . . turbid water . . . the water . . . the water . . . the water . . . the turbid water . . . .”  The suggestion is to choose one term and use it consistently throughout the claim and its dependent claims.

E).	Claim 61 recites “the polysaccharide” and should recite “the polysaccharide component to remain consistent with the rest of the claim.
F).	Claim 62 recites “the natural, non-charged polysaccharide component” and should recite “the polysaccharide component” to remain consistent with Claim 61 upon which it depends.
G).	Claim 69 recites “(a) mixing solid guar and a solid polyaluminum chloride and adding water to the solid guar and polyaluminum chloride mixture” where “the solid guar and polyaluminum chloride mixture” is without the necessary antecedent basis.  The suggestion is to recite “(a) mixing solid guar and a solid polyaluminum chloride and adding water to the solid guar and solid polyaluminum chloride mixture.”

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-48, 50, 54-57, 59, 61-62, 64, 66-67, 69, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A).	Regarding independent Claims 47, 56, 61, and 66 – Each independent claim, and its respective dependent claims, recites “polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1.”  It is unclear how, when 3m=n, there is no Cl in the claimed “polyaluminum chloride.” 
B).	Claim 55, line 5, recites “polyaluminum chloride” and it is unclear how this is related to the previously recited “solid polyaluminum chloride” or the previously recited “polyaluminum chloride” of Claim 54, upon which Claim 55 depends.  Claim 55, line 6, recites “a polyaluminum chloride” and it is unclear how this is related to the previously recited “polyaluminum chloride” of Claim 54, upon which Claim 55 depends.
C).	Claim 57 recites “the polysaccharide component” without the necessary antecedent basis.  It is unclear how “the polysaccharide component” is related to the previously recited guars, if at all.
D).	Claim 59, line 4, recites “polyaluminum chloride” and it is unclear how this is related to the previously recited “solid polyaluminum chloride” or the previously recited “polyaluminum chloride” of Claim 56, upon which Claim 59 depends.
E).	Claim 64, line 4, recites “polyaluminum chloride” and it is unclear how this is related to the previously recited “solid polyaluminum chloride” or the previously recited “polyaluminum chloride” of Claim 61, upon which Claim 64 depends.
F).	Claim 71 recites, “The method of Claim 61 . . . said polysaccharide component . . . a polysaccharide component . . . .”  It is unclear how the polysaccharide components are related.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 47, 50, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (US-5965027-A, Oct. 12, 1999), in view of Martin Hubbe (“Mini-Encyclopedia of Papermaking Wet-End Chemistry,” Mar. 5, 2002, accessed on the Internet, on Mar. 30, 2021, at https://web.archive.org/web/20020305105531/http://www4.ncsu.edu:80/~hubbe/PAC.htm, 3 pages), in view of Carson (“Aluminum Compounds, Review of Toxicological Literature, Abridged Final Report,” pub. Integrated Laboratory Systems, Research Triangle Park, NC, Oct. 2000, 84 pages).  Allen et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as the Combination.
The claims are directed to a composition.  The claim language is in bold-faced font.
Regarding Claims 47, 50, and 54 – Allen et al. discloses a composition (“Organic and polymeric coagulant . . . such as . . . natural guar . . . [and] supplemental coagulant . . . used in combination with the organic and polymeric coagulant . . . typical supplemental coagulants include . . . polyaluminum chloride,” where the composition is used in “a process for removing silica from large volumes of wastewater,” see 2:5-52), comprising:
a mixture of polyaluminum chloride (“polyaluminum chloride,” 2:41-49)  (“natural guar,” 2:13-19),
said composition being capable of clarifying or reducing the turbidity of turbid water when an effective amount of said composition is mixed therewith, as disclosed in Figures 3-4 and at 2:5-10 (also see 2:5-52, for a “process for removing silica from large volumes of wastewater” where the composition “reacts with the silica to form spherical particulates which agglomerate into clusters” and the “[t]reated wastewater is passed through a microfiltration membrane which physically separates the silica contaminant from the wastewater,” and see 9:16-21, where the disclosed process is better “for removing contaminants from wastewater . . . than conventional clarifier-sand filter systems”) (also see 3:49-67, Figures 3-4, 7:46-56, 8:3-6, 8:48-50, and 9:16-21, for the clarifying process which removes “precipitated particles” of “silica” or “sludge”).
Allen et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater that or equal to 65% and less than 75%.

Martin Hubbe also relates to water treatment (Page 1, “Function” section) and discloses a polyaluminum chloride (Page 1, “Composition” section) having the formula Alm(OH)nCl(3m-n), where basicity is defined by the term n/3m in the equation.
Carson also relates to water treatment (Page i, Paragraph 3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pages 2-4, Table 1, “Aluminum chlorohydrate” 2CI which meets the limitation the formula Alm(OH)nCl(3m-n) wherein 0<n<3m, and m>1 and a basicity greater than 65% and less than 75% (with n=2 and m=1, the basicity of Al(OH)2CI is 67%).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Allen et al. with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Page 1, “Composition” section) and, according to Carson, the formula disclosed by Martin Hubbe contains a species that meets the claimed formula's limits (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry). Further, Allen et al. discloses the use of “aluminum chlorohydrate” and “polyaluminum chloride” (see Allen et al. 2:41-48) and, according to Carson, these terms are synonymous (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) such that a person of ordinary skill in the art using one species would consider using an equivalent and synonymous species.
Additional Disclosures Include:
Claim 50 – The Combination discloses the composition of Claim 47, wherein the composition consists of a solution comprising polyaluminum chloride, uncharged guar and water, as disclosed in Figure 3 and at 7:49-56, where the composition consists of a solution comprising polyaluminum chloride, uncharged guar, and water being “introduced into the pretreatment reactor vessels via chemical coagulant feed streams 20, 22, and 24” (see Figures 3-4, 7:46-56, 8:3-6, 8:48-50, and 9:16-21, for the clarifying process).
Claim 54 – The Combination discloses the composition of Claim 47, comprising a guar aluminum complex.
The Combination discloses:
Claim 47.  A composition, comprising:
a mixture of polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater than or equal to 65% and less than 75%, and a polysaccharide component consisting essentially of uncharged guar,
said composition being capable of clarifying or reducing the turbidity of turbid water when an effective amount of said composition is mixed therewith.
(See Rejection for Claim 47)

The Combination discloses the same mixture of polyaluminum chloride and uncharged guar as the mixture described by instant Claim 47.  The claimed property of the Claim 54 mixture forming a guar aluminum complex is presumed to be inherent to the mixture of the Combination.  “Products of identical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

Claims 48 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al., in view of Martin Hubbe, in view of Carson, as applied to Claim 47 above, in further view of Kataoka et al. (JP-2001219005-A, Aug. 14, 2001 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 17 pages).  Allen et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as the Combination.
The claims are directed to a composition.  The claim language is in bold-faced font.  Kataoka et al.’s Machine Translation is referenced below.
The Combination discloses the claimed invention except for:
Claim 48 – wherein the mixture comprises a solid.

Claim 55 – wherein the guar aluminum complex is made by the process selected from the group consisting of:
a)	a process comprising mixing solid guar and solid polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75% and adding water to the solid guar and polyaluminum chloride;
b)	a process comprising mixing solid guar and a polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75% in solution and optionally adding water;
c)	a process comprising mixing solid polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75% and a solution of guar and optionally adding water.

However, the Combination discloses the mixture forming a guar aluminum complex (see Rejection for Claim 54).  The Combination further discloses a mixture of uncharged guar and polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75% (see Rejection for Claim 47).  The Combination further discloses the mixture is being “introduced into the pretreatment reactor vessels via chemical coagulant feed streams 20, 22, and 24” (see Allen et al. Figures 3-4, 7:46-56, 8:3-6, 8:48-50, and 9:16-21, for the clarifying process to which the mixture is added) in order to clarify or reduce the turbidity of turbid water (see Rejection for Claim 47).
Like the Combination, Kataoka et al. discloses a composition for clarifying water using a combination of polyaluminum chloride (PAC) and uncharged guar (see Kataoka et al. Abstract, Figure 1 and [0026]; and [0018]-[0020], Comparative Example 4, and Table 1).  (See Rejection for Claim 47 for what the Combination discloses).
Kataoka et al. (see Figure 1) discloses the method for clarifying water, where raw water 1 is treated in coagulation treatment tank 2 and filter tank 6, and where the treatment chemicals are polysaccharide dissolved inorganic coagulant 3 and pregelatinized starch 4.  In Comparative Example 4, the polysaccharide dissolved inorganic coagulant 3, disclosed in Figure 1, is “Guar gum 1% (w/w) dissolved aluminum chloride (the disclosed uncharged guar and polyaluminum chloride or PAC)” – and the guar gum / PAC is used “in combination” with the pregelatinized starch 4 (see [0020] and Figure 1).  In Comparative Example 4, flocs are formed, which, according to Table 1, have a “sedimentation rate” of 215 mm/min and form a solution with 0.4 “turbidity” (see Table 1 below, and [0018]-[0020]).  

    PNG
    media_image1.png
    687
    500
    media_image1.png
    Greyscale

From Table 1 above, the polyaluminum chloride / uncharged guar, with the added starch (Comparative Example 4), produces a much faster sedimentation rate (215 mm/min), with about the same turbidity (0.4 turbidity), relative to just polyaluminum chloride / uncharged guar (Comparative Example 5, below Comparative Example 4), or polyaluminum chloride alone (Comparative Example 6, below Comparative Example 5).  As such, Kataoka et al. discloses:
 wherein the mixture comprises a solid (see Kataoka et al. [0018] and [0019], where solid guar is mixed with polyaluminum chloride solution).


the method comprising a step selected from the group consisting of:
(a)	mixing solid guar and a solid polyaluminum chloride and adding water to the solid guar and polyaluminum chloride mixture
(b)	mixing solid guar and a polyaluminum chloride solution and optionally adding water; and
(c)	mixing a solid polyaluminum chloride and a solution of guar and optionally adding water.
(See Kataoka et al. [0018] and [0019], where solid guar is mixed with polyaluminum chloride solution)

One of ordinary skill in the art at the time the invention was made, would have been motivated to make the composition:
Claim 48 – wherein the mixture comprises a solid.

Claim 55 – wherein the guar aluminum complex is made by the process selected from the group consisting of:
a)	a process comprising mixing solid guar and solid polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75% and adding water to the solid guar and polyaluminum chloride;
b)	a process comprising mixing solid guar and a polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75% in solution and optionally adding water;
c)	a process comprising mixing solid polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75% and a solution of guar and optionally adding water.

as taught by Kataoka et al. (see above two paragraphs), since Kataoka et al. states that such a composition, with the added starch, produces a much faster sedimentation rate, with about the same turbidity, relative to just polyaluminum chloride and guar, or polyaluminum chloride alone (see Table 1 above and the sentence that follows).

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braden et al. (US-433863-A, Jul. 18, 1995), in view of Martin Hubbe, in view of Carson.  Braden et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as Combination II.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 56 – Braden et al. discloses a method for clarifying or reducing the turbidity of drill water (see Abstract, “clarifying waste water from an oil field”), comprising:
adding a mixture (“aqueous de-emulsifying agent comprising . . . ,” see Abstract) comprising polyaluminum chloride (“inorganic coagulant,” see Abstract, that is (“flocculant,” see Abstract, that includes a “natural flocculant” such as “guar gum,” see 5:7-36, particularly 5:7-11 and 5:33-36) to drill water containing suspended matter (i.e., “treating the waste water with an aqueous de-emulsifying agent,” and “clarifying waste water from an oil field,” see Abstract);
forming agglomerations (“treating the waste water with an aqueous de-emulsifying agent” in order to “rapidly agglomerate the oil particles formed thereby,” see Abstract) in the drill water comprising the suspended matter, the polyaluminum chloride, and the uncharged guar, as disclosed in the Abstract, at 5:3 for the polyaluminum chloride, and at 5:7-11 and 5:33-36 for the uncharged guar; and
removing (via “flotation equipment,” see Abstract) the agglomerations from the drill water thereby clarifying or reducing the turbidity of the drill water, i.e. “treating the waste water with an aqueous de-emulsifying agent . . . to destabilize the oil emulsion and rapidly agglomerate the oil particles” where the “[e]fficiency of the present de-emulsifying agent permits use of flotation equipment for rapid clean-up of the waste water and obviates the need for large settling pits,” see Abstract.
Braden et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%.

Martin Hubbe also relates to water treatment (Page 1, “Function” section) and discloses a polyaluminum chloride (Page 1, “Composition” section) having the formula Alm(OH)nCl(3m-n), where basicity is defined by the term n/3m in the equation.
Carson also relates to water treatment (Page i, Paragraph 3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) and Al(OH)2CI which meets the limitation the formula Alm(OH)nCl(3m-n) wherein 0<n<3m, and m>1 and a basicity greater than 65% and less than 75% (with n=2 and m=1, the basicity of Al(OH)2
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Braden et al. with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Page 1, “Composition” section) and, according to Carson, the formula disclosed by Martin Hubbe contains a species that meets the claimed formula's limits (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry). Further, Braden et al. discloses the use of “polyaluminum chloride” (see Braden et al. 4:64-5:6, particularly 5:2-3) and, according to Carson, these terms are synonymous (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) such that a person of ordinary skill in the art using one species would consider using an equivalent and synonymous species.

Claims 57 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braden et al., in view of Martin Hubbe, in view of Carson, as applied to Claim 56 above, in further view of Kataoka et al.  Braden et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as Combination II.
The claims are directed to a method.  The claim language is in bold-faced font.  Kataoka et al.’s Machine Translation is referenced below.
Regarding Claim 57 – Combination II discloses the method of Claim 56, but does not teach wherein the polysaccharide component further comprises an additional natural non-charged polysaccharide.  However, Combination II discloses a polysaccharide component in the form of “a water soluble polysaccharide such as guar gum” (see Braden et al. 5:33-36).
Regarding Claim 59 – Combination II discloses the method of Claim 56, but does not teach the method comprising a step selected from the group consisting of:
(a)	mixing solid guar and solid polyaluminum chloride and adding water to the solid guar and polyaluminum chloride;
b)	mixing solid guar and a polyaluminum chloride solution and optionally adding water;
c)	mixing solid polyaluminum chloride and a solution of guar and optionally adding water.

However, Combination II discloses a method for clarifying water using polyaluminum chloride and non-charged guar (see Rejection for Claim 56).
Like Combination II, Kataoka et al. discloses a method for clarifying water using a combination of coagulant and flocculant, i.e. polyaluminum chloride (PAC) and non-charged guar (see Kataoka et al. Abstract, Figure 1 and [0026]; and [0018]-[0020], Comparative Example 4, and Table 1).  (See Rejection for Claim 56 for what Combination II discloses).
Kataoka et al. (see Figure 1) discloses the method for clarifying water, where raw water 1 is treated in coagulation treatment tank 2 and filter tank 6, and where the treatment chemicals are polysaccharide dissolved inorganic coagulant 3 and pregelatinized starch 4.  In Comparative Example 4, the polysaccharide dissolved inorganic coagulant 3, disclosed in Figure 1, is “Guar gum 1% (w/w) dissolved aluminum chloride (the disclosed non-charged guar and polyaluminum chloride or PAC)” – and the guar gum / PAC is used “in combination” with the pregelatinized starch 4 (see [0020] and Figure 1).  In Comparative Example 4, flocs are formed, which, according to Table 1, have a “sedimentation rate” of 215 mm/min and form a solution with 0.4 “turbidity” (see Table 1 below, and [0018]-[0020]).  

    PNG
    media_image1.png
    687
    500
    media_image1.png
    Greyscale

From Table 1 above, the polyaluminum chloride / non-charged guar, with the added starch (Comparative Example 4), produces a much faster sedimentation rate (215 mm/min), with about the same turbidity (0.4 turbidity), relative to just polyaluminum chloride / non-charged guar (Comparative Example 5, below Comparative Example 4), or polyaluminum chloride alone (Comparative Example 6, below Comparative Example 5).  As such, Kataoka et al. discloses:
wherein the mixture further comprises another natural, non-charged polysaccharide, i.e. starch.


the method comprising a step selected from the group consisting of:
(a)	mixing solid guar and solid polyaluminum chloride and adding water to the solid guar and polyaluminum chloride;
b)	mixing solid guar and a polyaluminum chloride solution and optionally adding water;
c)	mixing solid polyaluminum chloride and a solution of guar and optionally adding water.
(See Kataoka et al. [0018] and [0019], where solid guar is mixed with polyaluminum chloride solution)

One of ordinary skill in the art at the time the invention was made, would have been motivated to include the steps:
wherein the polysaccharide component further comprises an additional natural non-charged polysaccharide, i.e. starch; and

the method comprising a step selected from the group consisting of:
(a)	mixing solid guar and solid polyaluminum chloride and adding water to the solid guar and polyaluminum chloride;
b)	mixing solid guar and a polyaluminum chloride solution and optionally adding water;
c)	mixing solid polyaluminum chloride and a solution of guar and optionally adding water;

as taught by Kataoka et al. (see above two paragraphs), since Kataoka et al. states that such a composition, with the added starch, produces a much faster sedimentation rate, with about the same turbidity, relative to just polyaluminum chloride and guar, or polyaluminum chloride alone (see Table 1 above and the sentence that follows).

Claims 61 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al., in view of Martin Hubbe, in view of Carson.  Allen et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 61 – Allen et al. discloses a method for clarifying or reducing the turbidity of turbid water comprising suspended particles (see 3:49-67, Figures 3-4, 7:46-56, 8:3-6, 8:48-50, and 9:16-21, for the clarifying process which removes “precipitated particles” of “silica” or “sludge” from “wastewater”), comprising:
adding polyaluminum chloride (“polyaluminum chloride,” 2:41-49)  (“natural guar,” 2:13-19), to said turbid water, as disclosed at 2:5-52, where it is taught that coagulants are added, specifically, “Organic and polymeric coagulant . . . such as . . . natural guar . . . [and] supplemental coagulant . . . used in combination with the organic and polymeric coagulant . . . typical supplemental coagulants include . . . polyaluminum chloride,” where the coagulants are used in “a process for removing silica from large volumes of wastewater”;
forming agglomerations in the water comprising the suspended particles, the polyaluminum chloride, and the polysaccharide, since the “silica contaminants . . . react[[s]] with the coagulant(s) (i.e., the disclosed polyaluminum chloride and the polysaccharide) to form spherical particulates which agglomerate into clusters having a size greater than about 5µ,” see 3:50-55; and
removing (via “a micro-filtration membrane,” see 3:58-60) the agglomerations from the water to remove the suspended particles from the water, since, “The treated wastewater is then passed through a microfiltration membrane having a pore size in the range from 0.5μ to 5μ to remove the silica contaminant particulates,” see 3:58-60, thereby clarifying or reducing the turbidity of the turbid water, since the silica contaminant particulates are removed, see 3:58-60.  Also see 9:16-21 where it is disclosed that the Allen et al. “process for removing contaminants from wastewater utilizing a positive physical barrier to precipitated particles. The positive separation barrier permits discharge having lower concentration limits than conventional clarifier/sand filter systems.”
Allen et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less that 75%.

Martin Hubbe also relates to water treatment (Page 1, “Function” section) and discloses a polyaluminum chloride (Page 1, “Composition” section) having the formula Alm(OH)nCl(3m-n), where basicity is defined by the term n/3m in the equation.
Carson also relates to water treatment (Page i, Paragraph 3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) and Al(OH)2CI which meets the limitation the formula Alm(OH)nCl(3m-n) wherein 0<n<3m, and m>1 and a basicity greater than 65% and less than 75% (with n=2 and m=1, the basicity of Al(OH)2CI is 67%).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Allen et al. with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Page 1, “Composition” section) and, according to Carson, the formula disclosed by Martin Hubbe contains a species that meets the claimed formula's limits (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry). Further, Allen et al. discloses the use of “aluminum chlorohydrate” and “polyaluminum chloride” (see Allen et al. 2:41-48) and, according to Carson, these terms are synonymous (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) such that a person of ordinary skill in the art using one species would consider using an equivalent and synonymous species.
Additional Disclosures Include:
Claim 71 – The Combination discloses the method of Claim 61, wherein said polyaluminum chloride is contained in a first vessel consisting essentially of an aqueous solution of polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater than or equal to 65% and less than 75%, and said polysaccharide component is contained in a second vessel containing a polysaccharide component consisting essentially of uncharged guar, since, “The chemical coagulants (the disclosed polyaluminum chloride and uncharged guar) are preferably mixed with the wastewater using reaction vessels or static in-line mixers, although other mixing methods can be used,” (see Allen et al. 3:55-57).

Claims 62 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al., in view of Martin Hubbe, in view of Carson, as applied to Claim 56 above, in further view of Kataoka et al.  Allen et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font. Kataoka et al.’s Machine Translation is referenced below.
Regarding Claim 62 – The Combination discloses the method of Claim 61, but does not teach wherein the natural, non-charged polysaccharide component (the disclosed non-charged guar, i.e. “flocculant,” see Abstract, that includes a “natural flocculant” such as “guar gum,” see 5:7-36, particularly 5:7-11 and 5:33-36) consists essentially of at least two natural, non-charged polysaccharides.
Regarding Claim 64 – The Combination discloses the method of Claim 61, but does not teach the method comprising a step selected from the group consisting of:
(a)	mixing solid guar and a solid polyaluminum chloride and adding water to the solid guar and polyaluminum chloride;
(b)	mixing solid guar and a polyaluminum chloride solution and optionally adding water; and
(c)	mixing a solid polyaluminum chloride and a solution of guar and optionally adding water.

However, the Combination discloses a method for clarifying water using polyaluminum chloride and uncharged guar (see Rejection for Claim 61).
Like the Combination, Kataoka et al. discloses a method for clarifying water using a combination of coagulant and flocculant, i.e. polyaluminum chloride (PAC) and uncharged guar (see Kataoka et al. Abstract, Figure 1 and [0026]; and [0018]-[0020], Comparative Example 4, and Table 1).  (See Rejection for Claim 61 for what the Combination discloses).
Kataoka et al. (see Figure 1) discloses the method for clarifying water, where raw water 1 is treated in coagulation treatment tank 2 and filter tank 6, and where the treatment chemicals are polysaccharide dissolved inorganic coagulant 3 and pregelatinized starch 4.  In Comparative Example 4, the polysaccharide dissolved inorganic coagulant 3, disclosed in Figure 1, is “Guar gum 1% (w/w) dissolved aluminum chloride (the disclosed uncharged guar and polyaluminum chloride or PAC)” – and the guar gum / PAC is used “in combination” with the pregelatinized starch 4 (see [0020] and Figure 1).  In Comparative Example 4, flocs are formed, which, according to Table 1, have a “sedimentation rate” of 215 mm/min and form a solution with 0.4 “turbidity” (see Table 1 below, and [0018]-[0020]).  

    PNG
    media_image1.png
    687
    500
    media_image1.png
    Greyscale

From Table 1 above, the polyaluminum chloride / uncharged guar, with the added starch (Comparative Example 4), produces a much faster sedimentation rate (215 mm/min), with about the same turbidity (0.4 turbidity), relative to just polyaluminum chloride / uncharged guar (Comparative Example 5, below Comparative Example 4), or polyaluminum chloride alone (Comparative Example 6, below Comparative Example 5).  As such, Kataoka et al. discloses:
wherein the natural, non-charged polysaccharide component consists essentially of at least two natural, non-charged polysaccharides, i.e. guar and starch.


the method comprising a step selected from the group consisting of:
(a)	mixing solid guar and a solid polyaluminum chloride and adding water to the solid guar and polyaluminum chloride;
(b)	mixing solid guar and a polyaluminum chloride solution and optionally adding water; and
(c)	mixing a solid polyaluminum chloride and a solution of guar and optionally adding water.
(See Kataoka et al. [0018] and [0019], where solid guar is mixed with polyaluminum chloride solution)

One of ordinary skill in the art at the time the invention was made, would have been motivated to include the steps:
wherein the natural, non-charged polysaccharide component consists essentially of at least two natural, non-charged polysaccharides, i.e. guar and starch; and

the method comprising a step selected from the group consisting of:
(a)	mixing solid guar and a solid polyaluminum chloride and adding water to the solid guar and polyaluminum chloride;
(b)	mixing solid guar and a polyaluminum chloride solution and optionally adding water; and
(c)	mixing a solid polyaluminum chloride and a solution of guar and optionally adding water;

as taught by Kataoka et al. (see above two paragraphs), since Kataoka et al. states that such a composition, with the added starch, produces a much faster sedimentation rate, with about the same turbidity, relative to just polyaluminum chloride and guar, or polyaluminum chloride alone (see Table 1 above and the sentence that follows).

Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braden et al., in view of Martin Hubbe, in view of Carson.  Braden et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as Combination II.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 66 – Braden et al. discloses a method for clarifying or reducing the turbidity of water comprising suspended materials from oil or gas drilling or hydraulic fracturing or suspended matter present in water from oil refinery operations (see Abstract, “clarifying waste water from an oil field”), comprising:
the step of forming a mixture (“aqueous de-emulsifying agent comprising . . . ,” see Abstract) comprising mixing polyaluminum chloride (“inorganic coagulant,” see (“flocculant,” see Abstract, that includes a “natural flocculant” such as “guar gum,” see 5:7-36, particularly 5:7-11 and 5:33-36) with water from oil refinery operations containing suspended materials (i.e., “treating the waste water with an aqueous de-emulsifying agent,” and “clarifying waste water from an oil field,” see Abstract);
forming agglomerations (“treating the waste water with an aqueous de-emulsifying agent” in order to “rapidly agglomerate the oil particles formed thereby,” see Abstract) in the water comprising the suspended materials, the polyaluminum chloride and the non-charged guar, as disclosed in the Abstract, at 5:3 for the polyaluminum chloride, and at 5:7-11 and 5:33-36 for the uncharged guar; and
removing (via “flotation equipment,” see Abstract) the agglomerations from the water to remove the suspended materials from the water, thereby clarifying or reducing the turbidity of the water comprising suspended materials, i.e. “treating the waste water with an aqueous de-emulsifying agent . . . to destabilize the oil emulsion and rapidly agglomerate the oil particles” where the “[e]fficiency of the present de-emulsifying agent permits use of flotation equipment for rapid clean-up of the waste water and obviates the need for large settling pits,” see Abstract.
Braden et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%.

Martin Hubbe also relates to water treatment (Page 1, “Function” section) and discloses a polyaluminum chloride (Page 1, “Composition” section) having the formula Alm(OH)nCl(3m-n), where basicity is defined by the term n/3m in the equation.
Carson also relates to water treatment (Page i, Paragraph 3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) and Al(OH)2CI which meets the limitation the formula Alm(OH)nCl(3m-n) wherein 0<n<3m, and m>1 and a basicity greater than 65% and less than 75% (with n=2 and m=1, the basicity of Al(OH)2
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Braden et al. with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Page 1, “Composition” section) and, according to Carson, the formula disclosed by Martin Hubbe contains a species that meets the claimed formula's limits (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry). Further, Braden et al. discloses the use of “polyaluminum chloride” (see Braden et al.4:64-5:6, particularly 5:2-3) and, according to Carson, these terms are synonymous (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) such that a person of ordinary skill in the art using one species would consider using an equivalent and synonymous species.

Claims 67 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braden et al., in view of Martin Hubbe, in view of Carson, as applied to Claim 66 above, in further view of Kataoka et al.  Braden et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as Combination II.
The claims are directed to a method.  The claim language is in bold-faced font.  Kataoka et al.’s Machine Translation is referenced below.
Regarding Claim 67 – Combination II discloses the method of Claim 66, but does not teach wherein the mixture further comprises another natural, non-charged polysaccharide.  However, Combination II discloses a polysaccharide component in the form of “a water soluble polysaccharide such as guar gum” (see Braden et al. 5:33-36).
Regarding Claim 69 – Combination II discloses the method of Claim 66, but does not teach the method comprising a step selected from the group consisting of:
(a)	mixing solid guar and a solid polyaluminum chloride and adding water to the solid guar and polyaluminum chloride mixture
(b)	mixing solid guar and a polyaluminum chloride solution and optionally adding water; and
(c)	mixing a solid polyaluminum chloride and a solution of guar and optionally adding water.

However, Combination II discloses a method for clarifying water using polyaluminum chloride and uncharged guar (see Rejection for Claim 66).
Like Combination II, Kataoka et al. discloses a method for clarifying water using a combination of coagulant and flocculant, i.e. polyaluminum chloride (PAC) and non-charged guar (see Kataoka et al. Abstract, Figure 1 and [0026]; and [0018]-[0020], Comparative Example 4, and Table 1).  (See Rejection for Claim 66 for what Combination II discloses).
Kataoka et al. (see Figure 1) discloses the method for clarifying water, where raw water 1 is treated in coagulation treatment tank 2 and filter tank 6, and where the treatment chemicals are polysaccharide dissolved inorganic coagulant 3 and pregelatinized starch 4.  In Comparative Example 4, the polysaccharide dissolved inorganic coagulant 3, disclosed in Figure 1, is “Guar gum 1% (w/w) dissolved aluminum chloride (the disclosed non-charged guar and polyaluminum chloride or PAC)” – and the guar gum / PAC is used “in combination” with the pregelatinized starch 4 (see [0020] and Figure 1).  In Comparative Example 4, flocs are formed, which, according to Table 1, have a “sedimentation rate” of 215 mm/min and form a solution with 0.4 “turbidity” (see Table 1 below, and [0018]-[0020]).  

    PNG
    media_image1.png
    687
    500
    media_image1.png
    Greyscale

From Table 1 above, the polyaluminum chloride / non-charged guar, with the added starch (Comparative Example 4), produces a much faster sedimentation rate (215 mm/min), with about the same turbidity (0.4 turbidity), relative to just polyaluminum chloride / non-charged guar (Comparative Example 5, below Comparative Example 4), or polyaluminum chloride alone (Comparative Example 6, below Comparative Example 5).  As such, Kataoka et al. discloses:
wherein the mixture further comprises another natural, non-charged polysaccharide, i.e. starch.


the method comprising a step selected from the group consisting of:
(a)	mixing solid guar and a solid polyaluminum chloride and adding water to the solid guar and polyaluminum chloride mixture
(b)	mixing solid guar and a polyaluminum chloride solution and optionally adding water; and
(c)	mixing a solid polyaluminum chloride and a solution of guar and optionally adding water.
(See Kataoka et al. [0018] and [0019], where solid guar is mixed with polyaluminum chloride solution)

One of ordinary skill in the art at the time the invention was made, would have been motivated to include the steps:
wherein the mixture further comprises another natural, non-charged polysaccharide, i.e. starch; and

the method comprising a step selected from the group consisting of:
(a)	mixing solid guar and a solid polyaluminum chloride and adding water to the solid guar and polyaluminum chloride mixture
(b)	mixing solid guar and a polyaluminum chloride solution and optionally adding water; and
(c)	mixing a solid polyaluminum chloride and a solution of guar and optionally adding water;

as taught by Kataoka et al. (see above two paragraphs), since Kataoka et al. states that such a composition, with the added starch, produces a much faster sedimentation rate, with about the same turbidity, relative to just polyaluminum chloride and guar, or polyaluminum chloride alone (see Table 1 above and the sentence that follows).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Related Applications follow.
i).	US-20130256235-A1 – Publication of US-13851826 (filed 3/27/2013, now abandoned), of which the instant application is a continuation.
ii).	WO-2013148882-A2 – Publication of WIPO application (PCT/US2013/034169), filed the same day (3/27/2013) as the instant application’s parent.
iii).	US-20160221847-A1 – Publication of US-15094394 (filed 4/8/2016, copending), which is continuation of same parent as the instant application.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        4/9/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779